Dismiss and Opinion Filed June 12, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-12-00825-CV

                              CARL BENSON, Appellant
                                       V.
                        JP MORGAN CHASE BANK, N.A, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-11135-F

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
    Before the Court is appellee JP Morgan Chase Bank, N.A.’s motion to dismiss the appeal for

want of prosecution. Chase Bank asserts the appeal should be dismissed because appellant Carl

Benson has failed to file an amended brief despite numerous extensions. Our records reflect that

we have granted Benson three extensions over the last six months, and we last ordered him to file

his brief no later than May 8, 2013. In that order, we cautioned Benson that failure to comply

might result in dismissal of the appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To

date, Benson has neither filed his amended brief nor otherwise communicated with the Court

regarding the appeal. Accordingly, we grant Chase Bank’s motion, and dismiss the appeal. See

id. 42.3(b).

                                                   /Carolyn Wright/
120825F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

CARL BENSON, Appellant                            On Appeal from the 116th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00825-CV        V.                      Trial Court Cause No. DC-10-11135-F.
                                                  Opinion delivered by Chief Justice Wright.
JP MORGAN CHASE BANK, N.A.,                       Justices Lang-Miers and Lewis participating.
Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee JP Morgan Chase Bank, N.A. recover its costs, if any, of this
appeal from appellant Carl Benson.


Judgment entered June 12, 2013.




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




                                            –2–